UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-7129



JAMAL A. AZEEZ,

                                              Plaintiff - Appellant,

          versus


NICHOLAS J. HUN, Commissioner of Corrections;
WILLIAM C. DUNCIL, Warden; CLINT SEMMLER, As-
sociate Warden; TERRY KYLE, Magistrate; BOYD
WYATT, Food Service Employee,

                                             Defendants - Appellees,

          and


ROY WHITE, Medical Administrator,

                                                           Defendant.



Appeal from the United States District Court for the Northern Dis-
trict of West Virginia, at Wheeling. Frederick P. Stamp, Jr., Chief
District Judge. (CA-97-81-5)


Submitted:   December 29, 2000            Decided:   January 26, 2001


Before WILKINS and MICHAEL, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.
Jamal A. Azeez, Appellant Pro Se. Leslie K. Tyree, OFFICE OF THE
ATTORNEY GENERAL OF WEST VIRGINIA, Charleston, West Virginia;
Charles Patrick Houdyschell, Jr., WEST VIRGINIA DIVISION OF COR-
RECTIONS, Charleston, West Virginia; Anthony I. Werner, David
Leslie Delk, Jr., BACHMANN, HESS, BACHMANN & GARDEN, Wheeling, West
Virginia; Carlton Fisher, Victoria C. Priola, HINSHAW & CULBERTSON,
Chicago, Illinois, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Jamal A. Azeez appeals the district court’s order denying

relief on his 42 U.S.C.A. § 1983 (West Supp. 2000) complaint.   We

have reviewed the record, the magistrate judge’s recommendation,

and the district court’s opinions and find no reversible error.

Accordingly, we affirm on the reasoning of the district court. See

Azeez v. Hun, No. CA-97-81-5 (N.D.W. Va. filed Mar. 31, 1999,

entered Apr. 1, 1999; Dec. 16, 1999; & Aug. 4, 2000).   We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                          AFFIRMED



                                2